Case 3:17-cv-05769-RJB Document 275-7 Filed 03/27/20 Page 1 of 8




          EXHIBIT G
 Case
Ý¿-»   3:17-cv-05769-RJBÜ±½«³»²¬
     íæïéó½ªóðëèðêóÎÖÞ   Document  275-7 Ú·´»¼
                                 îëíóîî  Filedðéñðîñïç
                                               03/27/20 Ð¿¹»
                                                        Pageîé
                                                             2 of
                                                               ±º8ìê
 Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-»  3:17-cv-05769-RJB Ü±½«³»²¬
                         Document  275-7 Ú·´»¼
                                 îëíóîî   Filedðéñðîñïç
                                                03/27/20 Ð¿¹»
                                                          Pageîè
                                                               3 of 8
                                                                 ±º ìê
 Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-»  3:17-cv-05769-RJB Ü±½«³»²¬
                         Document  275-7 Ú·´»¼
                                 îëíóîî   Filedðéñðîñïç
                                                03/27/20 Ð¿¹»
                                                          Pageîç
                                                               4 of 8
                                                                 ±º ìê
 Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-»  3:17-cv-05769-RJB Ü±½«³»²¬
                         Document  275-7 Ú·´»¼
                                 îëíóîî   Filedðéñðîñïç
                                                03/27/20 Ð¿¹»
                                                          Pageíð
                                                               5 of 8
                                                                 ±º ìê
 Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-»  3:17-cv-05769-RJB Ü±½«³»²¬
                         Document  275-7 Ú·´»¼
                                 îëíóîî   Filedðéñðîñïç
                                                03/27/20 Ð¿¹»
                                                          Pageíï
                                                               6 of 8
                                                                 ±º ìê
 Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-»  3:17-cv-05769-RJB Ü±½«³»²¬
                         Document  275-7 Ú·´»¼
                                 îëíóîî   Filedðéñðîñïç
                                                03/27/20 Ð¿¹»
                                                          Pageíî
                                                               7 of 8
                                                                 ±º ìê
 Caseíæïéó½ªóðëèðêóÎÖÞ
Ý¿-»  3:17-cv-05769-RJB Ü±½«³»²¬
                         Document  275-7 Ú·´»¼
                                 îëíóîî   Filedðéñðîñïç
                                                03/27/20 Ð¿¹»
                                                          Pageíí
                                                               8 of 8
                                                                 ±º ìê
